Order filed June 7, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00336-CV
                                    ____________

          KAI RADICKE D/B/A WISHBONE CLASSICS, Appellant

                                          V.

                        JEFFREY B. KAISER, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1158615

                                     ORDER

      The notice of appeal in this case was filed May 5, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.